People v Guerrero (2016 NY Slip Op 01199)





People v Guerrero


2016 NY Slip Op 01199


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SANDRA L. SGROI
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2015-10660

[*1]The People of the State of New York, plaintiff, 
vJacob Guerrero, also known as Jason Deleon, defendant. (S.C.I. No. 00-1316) Jacob Guerreo, also known as Jason Deleon, Malone, NY, defendant pro se.


James A. McCarty, Acting District Attorney, White Plains, NY (Virginia A. Marciano of counsel), for plaintiff.
Clare J. Degnan, White Plains, NY (Salvatore A. Gaetani of counsel), former trial counsel for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Westchester County, rendered February 20, 2001.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., SGROI, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court